Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Allowable Subject Matter
                        2.       Claims 7, 8, 10, 13, 25, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claims 1-6, 9, 11-12, 14-24, 27-28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0083753, hereinafter Lee) in view of Eriksson et al. (US 2016/0183308, hereinafter Eriksson).
Regarding claim 1, Lee discloses a method for resource allocation for half duplex frequency division duplexing (Para 0103; half -duplex FDD) in a wireless communication system, the method comprising: wirelessly receiving, by a wireless terminal, a downlink grant on a downlink control channel in a first subframe (Para 0109; 0343; and 0276; downlink grant may be within a subset in a radio frame);
 and monitoring, by the wireless terminal, for a downlink message on a downlink shared channel during a second subframe (Para 0162 and 0166; monitoring the PDSCH in subframe n +2) wherein the second subframe occurs after the first subframe (Para 0179 and 0246; monitoring different number of subframes which are after the subframe having resource allocation).
Lee does not explicitly disclose that the second subframe occurs a variable number of subframes.
In an analogous art, Eriksson discloses that the second subframe occurs a variable number of subframes (Para 0087-0088 and 0093-0094). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee’s method by adding Eriksson’s disclosure in order to improve resource allocation by dynamically allocating resources of a communication system. 
Regarding claim 14, Lee discloses a wireless terminal (Para 0425; terminal) configured to communicate using half duplex frequency division duplexing in a wireless communication system, the wireless terminal including a processor (Para 0425; a processor) and a memory (Para 0425; memory) storing thereon machine executable instructions, the machine executable instructions, when executed by the processor configure the wireless terminal to perform the method steps of claim 1 (Para 0425).
Regarding claim 19, Lee discloses a method for resource allocation for half duplex frequency division duplexing (Para 0103; half -duplex FDD) in a wireless communication system, the method comprising: wirelessly receiving, by a wireless terminal, an uplink grant on a downlink control channel in a first subframe (Para 0109; 0343; and 0276; uplink grant may be within a subset in a radio frame); and transmitting, by the wireless terminal, an uplink message on an uplink shared channel (Para 0108 and 0110; PUSCH) during a second subframe (Para 0106 and 0108; PUSCH) wherein the second subframe occurs after the first subframe (Para 0179 and 0246; monitoring different number of subframes which are after the subframe having resource allocation).
Lee does not explicitly disclose that the second subframe occurs a variable number of subframes.
In an analogous art, Eriksson discloses that the second subframe occurs a variable number of subframes (Para 0087-0088 and 0093-0094). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee’s method by adding Eriksson’s disclosure in order to improve resource allocation by dynamically allocating resources of a communication system. 
Regarding claim 31, Lee discloses a wireless terminal (Para 0425; terminal) configured to communicate using half duplex frequency division duplexing in a wireless communication system, the wireless terminal including a processor (Para 0425; a processor) and a memory (Para 0425; memory) storing thereon machine executable instructions, the machine executable instructions, when executed by the processor configure the wireless terminal to perform the method steps of claim 19 (Para 0425).
	Regarding claims 2, 15, 20, and 32, Lee further discloses determining, by the wireless terminal, the second subframe wherein the variable number is determined based on a predetermined rule set (Para 0378; subframe number can be predetermined).
	Regarding claims 3, and 16, Lee discloses wherein the predetermined rule set is identified in the downlink grant (Para 0108; and 0179; DCI indicating the DL assignment).
	Regarding claims 4, and 17, Lee discloses wherein the second subframe depends on whether the second subframe is available for use in monitoring for the downlink message (Para 0116).
	Regarding claims 5, and 18, Lee discloses wherein the variable number is explicitly defined in the downlink grant (Para 0415; predefined subframes).
	Regarding claim 6, Lee discloses determining, by the wireless terminal, the second subframe following the first subframe (Para 0166; n+2), in which to monitor for the downlink message corresponding to the downlink grant (Para 0166; resources allocated in frame n), wherein the variable number is determined based on a predetermined rule set and a current schedule of transmission and reception operations of the wireless terminal (Para 0179). 
Regarding claim 9, Lee discloses wherein the variable number of subframes is explicitly defined in the downlink grant (Para 0415; predefined subframes).
Regarding claim 11, Lee discloses maintaining the current schedule by the wireless terminal, the current schedule indicative of: scheduled downlink transmissions; scheduled uplink transmissions; scheduled switching operations between transmission and reception modes; scheduled transmissions of uplink acknowledgements; and scheduled reception of downlink acknowledgements (Para 0058; assignment of downlink transmission resources).
	Regarding claim 12, Lee discloses determining, by a base station transmitting the downlink grant (Para 0205 -0206), the second subframe by independently determining the variable number based on the predetermined rule set and a copy of the current schedule of transmission and reception operations of the wireless terminal (Para 0112 and 0166); and transmitting, by the base station, the downlink message on the downlink shared channel during the second subframe (Para 0112). 
Regarding claims 21 and 33, Lee discloses wherein the predetermined rule set is identified in the uplink grant (Para 0115; uplink grant).
Regarding claims 22 and 34, Lee discloses wherein the second subframe depends on whether the second subframe is available for use in transmitting for the uplink message (Para 0116).
	Regarding claims 23 and 35, Lee discloses wherein the variable number is explicitly defined in the uplink grant (Para 0415; predefined subframes).
Regarding claim 24, Lee discloses determining, by the wireless terminal, the second subframe following the first subframe (Para 0166; n+2), in which to transmit the uplink message corresponding to the uplink grant (Para 0166; resources allocated in frame n), the variable number determined based on a predetermined rule set and a current schedule of transmission and reception operations of the wireless terminal (Para 0179). 
Regarding claim 27, Lee discloses maintaining the current schedule by the wireless terminal, the current schedule indicative of: scheduled downlink transmissions; scheduled uplink transmissions; scheduled switching operations between transmission and reception modes; scheduled transmissions of uplink acknowledgements; and scheduled reception of downlink acknowledgements (Para 0058; assignment of downlink transmission resources).
Regarding claim 28, Lee discloses determining, by a base station transmitting the uplink grant (Para 0205 -0206), the second subframe by independently determining the variable number based on the predetermined rule set and a copy of the current schedule of transmission and reception operations of the wireless terminal (Para 0112 and 0166); and receiving, by the base station, the uplink message on the uplink shared channel during the second subframe (Para 0112). 
Regarding claim 30, Lee discloses wherein the variable number of subframes is explicitly defined in the uplink grant (Para 0415; predefined subframes).

Conclusion                                        
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462